Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 1 of 23




                                                566 (TWD)
           Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 2 of 23




           AFFIDAVIT OF DEA TASK FORCE OFFICER DANIEL BABBAGE

Daniel Babbage, being duly sworn, deposes and says:

I. INTRODUCTION

   1. I am a public servant of the kind specified in the New York State CPL 690.05(1), my title

being a Police Officer. I have been a sworn member of the Syracuse Police Department since

November 1995. I am currently assigned to the United States Department of Justice, Drug

Enforcement Administration (DEA) Syracuse Resident Office as a Task Force Officer. I have

been a sworn member of the DEA Syracuse Resident Office Task Force since November 2019.

As such I am an “investigative or law enforcement officer” of the United States within the meaning

of Section 2510(7) of title 18, United States Code, that is, an officer of the United States who is

empowered by law to conduct investigations and to make arrests for offenses enumerated in Title

21 United States Code, Section 801, et seq. and Title 18, United States Code, Section 2516. I have

attended    the   following     trainings/schools:    DEA      Basic    Narcotics     School,    DEA

Supervisor/Leadership School, Interview & Interrogation School, Highway/ Transit Drug

Interdiction School, Instructor Development School, Dignitary/Executive Protection School,

Firearms Instructor School, Basic SWAT/Hostage Rescue School & Basic Explosive Breacher

Course. I have participated in numerous successful investigations into illicit drug distribution

networks and have interrogated numerous defendants, informants and others who were either

sellers, distributors, or users of narcotics and other illicit drugs. Also, I have been involved in the

monitoring, intercepting and recording of court-ordered wiretaps, and have participated in

numerous search warrants/arrest warrants involving narcotics trafficking. In addition to my above-

mentioned experience, I have had the opportunity to speak with and observe other federal, state




                                                  1
          Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 3 of 23




and city narcotics officers with regard to the manner in which narcotics are possessed, sold, and

distributed in the Syracuse, NY area.

   2. I have participated in numerous searches of residences, businesses and vehicles in which

controlled substances, drug paraphernalia, currency, and records were discovered. My experience

as well as conversations with other law enforcement officers, as detailed herein, will serve as the

basis for any opinions or conclusions set forth below. I have personally participated in the

investigation of the offenses set forth below and as a result of my participation and my review of

past and present reports made by other Special Agents of the DEA, and other state and local law

enforcement agencies, I am fully familiar with the facts and circumstances of this investigation. I

have participated in several multi-agency narcotics investigations. During the course of these

investigations, I have conducted or participated in surveillance, undercover transactions, execution

of search warrants, debriefings of informants, and reviews of tape-recorded conversations and

narcotics records. Among other duties, I am now responsible for an investigation relating to the

distribution of heroin and other controlled substances by ALEJANDRO DEJESUS TAVAREZ,

ALEXANDER TAVAREZ ESPINAL, JAN VAZQUEZ, and others known and unknown.

   3. I submit this affidavit in support of a criminal complaint charging defendants

ALEJANDRO DEJESUS TAVAREZ, ALEXANDER TAVAREZ ESPINAL and JAN

VAZQUEZ with conspiracy to distribute and possess with intent to distribute controlled

substances, to wit: heroin, a Schedule I controlled substance, and fentanyl, a Schedule II controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(1), and 846. I further allege

that there is probable cause to believe the offense involved 400 grams or more of fentanyl, in

violation of Title 21, United States Code, Section 841(b)(1)(A) and 100 grams or more of heroin,

in violation of Title 21, United States Code, Section 841(b)(1)(B).



                                                  2
          Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 4 of 23




   4. During the course of these investigations, I have conducted or participated in surveillance,

undercover transactions, execution of search warrants, debriefings of informants, and reviews of

tape-recorded conversations and narcotics records.

   5. I have personally participated in the investigation of the offenses set forth below, which

relate to the trafficking of heroin. As a result of my participation in this investigation, my

conversations with Special Agents of the DEA, agents, officers and investigators of other state and

local law enforcement agencies, and my review of past and present reports made by others agents,

officers, and investigators, I am fully familiar with the facts, circumstances, and subjects of this

investigation. My experience in the investigation of narcotics crimes, as well as my participation

in the instant investigation, and conversations with other law enforcement officers, will serve as

the basis for any opinions or conclusions set forth below.

II. BASIS OF INFORMATION

   6. As this affidavit is being submitted for the limited purpose of providing probable cause to

support charging ALEJANDRO DEJESUS TAVAREZ and ALEXANDER TAVAREZ

ESPINAL, and JAN VAZQUEZ with conspiracy to distribute and possess with intent to

distribute controlled substances, I have not included each and every fact known to me concerning

this investigation. I set forth only the facts which I believe are necessary to establish probable

cause for the issuing of a criminal complaint.

   7. The investigation to date has included several controlled purchases of heroin, extensive

telephone toll analysis, pen registers, physical surveillance operations, monitoring and recording

of pole cameras, monitoring of global positioning devices, GPS tracking warrants, narcotics and

narcotics proceeds, and wire and electronic interceptions of the following cellular telephones: xxx-

xxx-1847 (SUBJECT TELEPHONE #4) and (xxx) xxx-5006 (SUBJECT TELEPHONE #5), both



                                                 3
          Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 5 of 23




utilized by ALEJANDRO DEJESUS TAVAREZ. These investigative steps have revealed that

ALEJANDRO DEJESUS TAVAREZ, ALEXANDER TAVAREZ ESPINAL, and JAN

VAZQUEZ have been working together, as co-conspirators, in furtherance of the DTO.

   8. During the course of this investigation, as described in part below, law enforcement has

identified ALEJANDRO DEJESUS TAVAREZ as the user of SUBJECT TELEPHONES #4

and #5 through physical surveillance and corresponding intercepted calls. In addition, based on

my work in this case, I now recognize ALEJANDRO DEJESUS TAVAREZ’S voice and can

confirm it is him speaking where indicated in the calls quoted in this complaint. Similarly, I have

personally observed Alexander TAVAREZ ESPINAL engaged in apparent drug-related activity,

some of which is described below. Law enforcement has also intercepted calls during this

investigation where it is apparent that Alexander TAVAREZ ESPINAL is the one speaking

because surveillance identified him as the person engaged in certain conduct described in those

calls (e.g. arriving at an agreed-upon location at an agreed-upon time).          Based on those

interceptions, I can now recognize Alexander TAVAREZ ESPINAL’s voice and have confirmed

that he is the one speaking in the calls quoted below. In addition, law enforcement has observed

JAN VAZQUEZ involved in apparent drug trafficking activity in connection with this DTO on a

number of occasions during the course of this investigation, some of which is described below.

III. PROBABLE CAUSE

   9. On August 30, 2020, at approximately 11:28 AM, an outgoing telephone call (Call #2135)

was intercepted between Co-conspirator 1 (CC#1) and ALEJANDRO DEJESUS TAVAREZ

utilizing SUBJECT TELEPHONE #4. The following is a transcript of the conversation:

ALEJANDRO:            Hello?

CC#1:                 Yo, what up, Pop?



                                                4
          Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 6 of 23




ALEJANDRO:             Two more?

CC#1:                  I'm trying to get 10.

ALEJANDRO:             Aight.

CC#1:                  Aight.

[End of call]

    10. Based on my training, experience and knowledge of this investigation, I believe that CC#1

was arranging to purchase 10 “bricks 1” (500 bags) of heroin from ALEJANDRO DEJESUS

TAVAREZ.

    11. Roughly twelve minutes after this call, at approximately 11:40 AM, I observed Alexander

TAVAREZ ESPINAL driving a blue Honda Odyssey (hereinafter the Honda Odyssey) at a

location in Syracuse, NY. A DMV records check of that vehicle revealed that the Honda Odyssey

was registered to A.A TAVAREZ ESPINAL of Syracuse, NY. At approximately 11:45 AM, I

followed Alexander TAVAREZ ESPINAL to the parking lot of an apartment building on East

James Street, Syracuse, NY (hereinafter, the East James Street Location).

    12. At approximately 11:47 AM, a call (Call #2144) was intercepted between CC#1 and

ALEJANDRO DEJESUS TAVAREZ, utilizing SUBJECT TELEPHONE #4. The following is

a transcript of that conversation:

CC#1:                  Hello?

ALEJANDRO:             Yo.

CC#1:                  He said what? He be here in what?

[Voice Overlap]


1
  A “brick” of heroin consists of five (5) “bundles,” with each “bundle” containing ten (10)
individual glassine bags of heroin. Thus, a “brick” contains fifty (50) individual glassine bags of
heroin.


                                                 5
          Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 7 of 23




ALEJANDRO:            He'll be there in five minutes.

CC#1:                 Aight.

ALEJANDRO:            Five minutes

   13. Based on my training, experience and knowledge of this investigation I believe that when

ALEJANDRO DEJESUS TAVAREZ said that “he’ll be there in 5 minutes,” he was referring to

Alexander TAVAREZ ESPINAL.                At approximately 11:47 AM surveillance observed

Alexander TAVAREZ ESPINAL pull out of the East James Street Location driving the Honda

Odyssey. Surveillance observed Alexander TAVAREZ ESPINAL travel to the parking lot of an

apartment building in Syracuse. At approximately 11:55 AM, surveillance observed CC#1 driving

a vehicle (hereinafter, the CC#1 Vehicle) pull into the same parking lot. At around that same time,

approximately 11:55 AM, a call (Call #2149) was intercepted between CC#1 and ALEJANDRO

DEJESUS TAVAREZ, using SUBJECT TELEPHONE #4. The following is a transcript of that

conversation:

CC#1:                 I'm pulling there now.

ALEJANDRO:            He there, ma.

CC#1:                 Aight.

[End of call]

   14. Based on my training, experience and knowledge of this investigation, I believe

ALEJANDRO DEJESUS TAVAREZ was telling CC#1 that Alexander TAVAREZ ESPINAL

was at the pre-arranged location where CC#1 and ALEJANDRO DEJESUS TAVAREZ had

agreed to meet to conduct the drug transaction. At approximately 11:56 AM, surveillance observed

Alexander TAVAREZ ESPINAL driving the Honda Odyssey pull into that location and park

next to CC#1. Alexander TAVAREZ ESPINAL parked so that his driver’s window was only a

                                                6
          Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 8 of 23




few inches away from CC#1’s driver’s window. Because of the vantage point, surveillance could

not specifically observe Alexander TAVAREZ ESPINAL and CC#1 engage in a hand-to-hand

transaction, but based on their proximity to one another, I believe that Alexander TAVAREZ

ESPINAL gave heroin to CC#1 when he parked next to CC#1.             At approximately 12:01 PM,

surveillance observed Alexander TAVAREZ ESPINAL leave the parking lot driving the Honda

Odyssey. CC#1 remained in his/her vehicle and appeared to be looking down in his/her lap, doing

something with his/her hands. I believe CC#1 was sitting in his/her vehicle processing the heroin

for customers that were waiting.

   15. On September 1, 2020, at approximately 1:34 PM, an outgoing call (Call #3209) was

intercepted between CC#1 and ALEJANDRO DEJESUS TAVAREZ, utilizing SUBJECT

TELEPHONE #4. The following is a transcript of the conversation:

ALEJANDRO:            Hello.

CC#1:                 Yo pa, I just [Pause] I get four real quick.

ALEJANDRO:            How much?

CC#1:                 Four, yeah.

ALEJANDRO:            Four?

CC#1:                 Yeah, real quick, yeah.

[Voices Overlap]

ALEJANDRO:            Aight. Aight. Um Seeley?

CC#1:                 Yeah, I'm right around the corner.

ALEJANDRO:            Aight.

CC#1:                 Aight.

[End of Call]



                                                 7
          Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 9 of 23




   16. Roughly fifteen minutes later, at approximately 1:50 PM, I observed the same Honda

Odyssey described above arrive at the east side of the agreed-upon location. I identified the driver

of the Honda Odyssey as Alexander TAVAREZ ESPINAL.

   17. Roughly three minutes later, at approximately 1:53 PM, an outgoing call (Call #3247) was

intercepted between CC#1 and ALEJANDRO DEJESUS TAVAREZ, utilizing SUBJECT

TELEPHONE #4. The following is a transcript of the conversation:

ALEJANDRO:             Hello.

CC#1:                  Yeah, he here?

ALEJANDRO:             Yeah mama, I bet he waiting for you.

CC#1:                  [Audio Breaks] He here?

ALEJANDRO:             Yeah.

CC#1:                  Okay, I'm right here.

[End of Call]

   18. Roughly two minutes later, at approximately 1:55 PM, surveillance observed the CC#1

Vehicle, pull into the parking lot of the agreed-upon location and park next to the Honda Odyssey.

I identified the driver of the CC#1 Vehicle as CC#1. Surveillance observed CC#1 exit the CC#1

Vehicle and enter the front seat of the Honda Odyssey van. A few seconds later, surveillance

observed CC#1 exit the Honda Odyssey and return to the CC#1 Vehicle. Both the Honda Odyssey

and the CC#1 Vehicle left the area.

   19. Based on my training and experience, I believe that CC#1 contacted ALEJANDRO

DEJESUS TAVAREZ to purchase heroin, and Alexander TAVAREZ ESPINAL delivered the

heroin to CC#1.




                                                 8
         Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 10 of 23




   20. On September 3, 2020, at approximately 12:26 PM, an outgoing call (Call #5006) was

intercepted between CC#1 and ALEJANDRO DEJESUS TAVAREZ, utilizing SUBJECT

TELEPHONE #4. The following is a transcript of the conversation:

ALEJANDRO:           What's up, ma?

[Voices Overlap]

CC#1:                Yo. Yeah pa, I need sixty of 'em.

ALEJANDRO:           How much?

CC#1:                Sixty.

ALEJANDRO:           Aight. The same place?

CC#1:                Yeah.

ALEJANDRO:           Aight.

CC#1:                Aight.

[End of Call]

   21. Roughly one minute later, at approximately 12:27 PM, an incoming call (Call #5008) was

intercepted between CC#1 and ALEJANDRO DEJESUS TAVAREZ utilizing SUBJECT

TELEPHONE #4. The following is transcript of the conversation:

CC#1:                Hello.

ALEJANDRO:           Yeah ma, you said sixteen or sixty?

CC#1:                Sixty.

ALEJANDRO:           Aight.

CC#1:                Alright.

[End of Call]




                                              9
         Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 11 of 23




   22. At approximately 12:46 PM, surveillance observed CC#1 exit the rear door of an apartment

complex and enter the CC#1 Vehicle. Surveillance then observed CC#1 meet with an individual

in the parking lot of a restaurant where CC#1 appeared to engage in a hand-to-hand drug

transaction with an unknown white female. CC#1 left the area and was followed by surveillance.

CC#1 then drove to the agreed-upon location in Syracuse, NY. At approximately 12:47 PM,

surveillance observed Alexander TAVAREZ ESPINAL’s Honda Odyssey at the East James

Street Location. Surveillance then observed Alexander TAVAREZ ESPINAL exit the vehicle

and enter the apartment building. At approximately 12:59 PM, surveillance observed Alexander

TAVAREZ ESPINAL exit the apartment building, enter the Honda Odyssey and leave the area.

At approximately 1:06 PM, I observed Alexander TAVAREZ ESPINAL, driving the Honda

Odyssey, arrive at the location that was agreed-upon for the drug deal and park the vehicle.

   23. At approximately 1:05 PM, an incoming call (Call #5059) was intercepted between CC#1

and ALEJANDRO DEJESUS TAVAREZ, utilizing SUBJECT TELEPHONE #4.                                 The

following is a transcript of the conversation:

CC#1:                  Hello.

ALEJANDRO:             He there, ma.

CC#1:                  Okay.

[End of Call]


   24. At approximately 1:08 PM, surveillance observed CC#1 arrive at the same parking lot

driving the CC#1 Vehicle. At approximately 1:09 PM, surveillance observed CC#1 exit the CC#1

Vehicle and get into the front seat passenger side of the Honda Odyssey. At 1:11 PM, I observed

CC#1 exit the Honda Odyssey clutching a brown paper bag, get into the CC#1 Vehicle and leave

the area. At approximately the same time, Alexander TAVAREZ ESPINAL left the area as well.

                                                 10
         Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 12 of 23




   25. Based on my training, experience and knowledge of this investigation, I believe that CC#1

ordered 60 bricks of heroin (3,000 bags) from ALEJANDRO DEJESUS TAVAREZ. When

CC#1 agreed to meet at the “same place,” I believe CC#1 and ALEJANDRO DEJESUS

TAVAREZ were referring to the location of the previously-described transactions. I believe that

Alexander TAVAREZ ESPINAL met CC#1 there, and that the brown paper bag that CC#1 had

when CC#1 left the meeting contained heroin.

   26. On September 22, 2020, at approximately 12:32 PM, an incoming telephone call (call #36)

was intercepted over SUBJECT TELEPHONE #5 between ALEJANDRO DEJESUS

TAVAREZ and Co-Conspirator #2 (CC#2). The following is a transcript from that call:

CC#2:                 Hello.

ALEJANDRO:            Yo.

CC#2:                 Yo, let me get ten to the circle, pa.

ALEJANDRO:            Alright.

[End of Call]

   27. Based on my training, experience, and knowledge of this investigation, I believe that CC#2

contacted ALEJANDRO DEJESUS TAVAREZ to purchase 10 bricks of heroin and arranged to

conduct the transaction in the vicinity of an apartment building in Syracuse, NY. Around the time

of the above-referenced call, GPS data on SUBJECT TELEPHONE #5 indicated that the user of

the device was at a location in Auburn, NY.

   28. Immediately after the above-referenced call, on September 22, 2020, at approximately

12:32 PM, an outgoing telephone call (call #40) was intercepted over SUBJECT TELEPHONE #5

from ALEJANDRO DEJESUS TAVAREZ to xxx-xxx-9001, a phone number believed to be

used by Alexander TAVAREZ ESPINAL. At times during the call, a second unidentified male



                                                11
          Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 13 of 23




(UM2) can be heard speaking on xxx-xxx-9001. The call was in Spanish. The following is a

transcript of an English translation of that call:

ALEXANDER:              [Aside: [Unintelligible]]. Yo.

ALEJANDRO:              Huh?

ALEXANDER:              Yo.

ALEJANDRO:              Yo, you hear me?

ALEXANDER:              Huh?

ALEJANDRO:              The son needs 10 at the circle.

UM2:                    Brother.

ALEJANDRO:              Yo.

UM2:                    Yo, brother!

ALEJANDRO:              Are you awake?

UM2:                    Of course brother. Hey, bring, bring three spaghettis please.

ALEJANDRO:              [Laughs].

UM2:                    If not, don't show up.

ALEJANDRO:              [Mumbles].

UM2:                    One for me, one for Junior and one for Torito. You heard?

ALEJANDRO:              Um-hum. Alright.

UM2:                    Please. So what happened? Who called?

ALEJANDRO:              The son. He need ten.

UM2:                    Ten? Perfect.

ALEJANDRO:              At the circle.

UM2:                    Thank you very much. And wake up. The only thing you do in bed is grow
eyes buggers.

ALEJANDRO:              Dude, I just woke up. The son woke me up.

UM2:                    Okay, brother.


                                                     12
          Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 14 of 23




[End of Call]

    29. Based on my training and experience in this investigation, I believe that when

ALEJANDRO DEJESUS TAVAREZ said “the son needs ten at the circle,” he was informing

Alexander TAVAREZ ESPINAL and UM2 to deliver ten bricks of heroin to CC#2.

    30. Roughly twelve minutes later, on September 22, 2020, at approximately 12:44 PM, an

incoming telephone call (call #41) was intercepted over SUBJECT TELEPHONE #5 to

ALEJANDRO DEJESUS TAVAREZ from Alexander TAVAREZ ESPINAL, who was using

xxx-xxx-9001. The call was in Spanish. The following is a transcript of the English translation

from that call:

ALEXANDER:              I'm coming in.

ALEJANDRO:              Alright.

[End of Call]

    31. Based on my training and experience in this investigation, I believe that this call was a

follow-up to the prior conversations, and Alexander TAVAREZ ESPINAL was informing

ALEJANDRO DEJESUS TAVAREZ that he was arriving at the agreed-upon location to

conduct the drug transaction with CC#2.

    32. Almost immediately after the above-referenced call, on September 22, 2020, at

approximately 12:44 PM, an outgoing telephone call (call #42) was intercepted over SUBJECT

TELEPHONE #5 from ALEJANDRO DEJESUS TAVAREZ to CC#2. The following is a

transcript from that call:

CC#2:                   Yo, what up, pa?

ALEJANDRO:              He there, pa.

CC#2:                   Alright.



                                               13
         Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 15 of 23




[End of Call]

   33. Based on my training and experience in this investigation, I believe that ALEJANDRO

DEJESUS TAVAREZ was informing CC#2 that Alexander TAVAREZ ESPINAL had arrived

at the agreed-upon location to conduct the heroin transaction.

   34. Around the time of the above referenced calls, at approximately 12:44 PM, the Honda

Odyssey pulled into the rear parking lot of the agreed-upon location, as witnessed by surveillance.

At approximately 12:46 PM, surveillance observed Alexander TAVAREZ ESPINAL exit the

Honda Odyssey and walk toward the rear of the location. Around the same time, CC#2 was

observed by surveillance walking toward the rear of the same apartment building.                At

approximately 12:49 PM, CC#2 exited that location carrying a clear knotted plastic bag. A short

time after, Alexander TAVAREZ ESPINAL’s blue Honda Odyssey was observed by

surveillance exiting the parking lot.

   35. Based on my training, experience, and knowledge of this investigation, I believe that

Alexander TAVAREZ ESPINAL met with CC#2 to complete the drug transaction that

ALEJANDRO DEJESUS TAVAREZ had arranged with CC#2 in the telephone calls referenced

above.

   36. On October 19, 2020, at approximately 12:23 PM, an incoming telephone call (call #4215)

was intercepted over SUBJECT TELEPHONE #5 between an unknown male and Co-Conspirator

#4 (CC#4). During the course of this investigation, SUBJECT TELEPHONE #5 has been used

primarily by ALEJANDRO DEJESUS TAVAREZ. On other occasions, another unknown male

has answered the phone to arrange drug transactions. The following is a transcript from that call:

UM:             Yo.

CC#4:           What up, pa? Let me get 30.



                                                14
         Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 16 of 23




UM:             Give me twe...uh...20 minutes.

CC#4:           Aight. We at the circle.

[Voice Overlap]

UM:             At the laundry....You can't go to Seeley, pa?

CC#4:           Yeah, I'll call you when I get there. Twenty minutes, right?

UM:             Twenty minutes, yeah.

CC#4:           Aight.

[End of call]

   37. Roughly forty minutes later, on October 19, 2020, at approximately 1:03 PM, an incoming

telephone call (call #4220) was intercepted over SUBJECT TELEPHONE #5 between an unknown

male and CC#4. The following is a transcript from that call:

UM:             Yo.

CC#4:           I'm here.

UM:             I'm almost there, bro. I'm on my way.

CC#4:           Aight.

UM:             Aight.

[End of call]

   38. In close proximity to the aforementioned telephone call, surveillance observed a vehicle

(the CC#4 Vehicle) pull into a parking lot in Syracuse, NY. During this investigation, CC#4 has

been observed a number of times operating the CC#4 Vehicle.

   39. Roughly two minutes after the above-referenced call, at approximately 1:05 PM,

surveillance observed a White Infiniti with a Pennsylvania license plate (hereinafter, the White

Infiniti) depart the East James Street Location. Although law enforcement could not positively



                                                 15
            Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 17 of 23




identify the driver of the White Infiniti at that time, as explained in more detail below, law

enforcement subsequently positively identified Jan VAZQUEZ as the operator of the White

Infiniti.

    40. At approximately 1:11 PM, surveillance observed the White Infiniti pull into the parking

lot where the CC#4 Vehicle was parked and park in close proximity to the CC#4 Vehicle. A short

time after, surveillance observed a black male exit the CC#4 Vehicle and enter the passenger door

of the White Infiniti. Although surveillance could not see the face of the black male driving the

white Ford Edge, CC#4 has been seen a number of times in the past driving that vehicle. A short

time after, surveillance observed the black male exit the passenger door of the White Infiniti, and

enter the CC#4 Vehicle. Both vehicles then departed the area.

    41. Based on my training, experience, and knowledge of this investigation, I believe CC#4

contacted SUBJECT TELEPHONE #5 to arrange a purchase of 30 bricks of heroin. I believe that

Jan VAZQUEZ drove the White Infiniti to obtain heroin from the East James Street Location and

delivered that heroin to CC#4.

    42. On October 26, 2020, at approximately 12:36 PM, a telephone call (call #3056) was

intercepted from CC#2 to ALEJANDRO DEJESUS TAVAREZ, who was using SUBJECT

TELEPHONE #5. The following is a transcript from that call:

CC#2:                 Yo, Pa.

ALEJANDRO:            What up, Pa?

CC#2:                 Let me get twenty to Seeley.

ALEJANDRO:            Twenty?

CC#2:                 Yeah.

ALEJANDRO:            Aight. Give me like 10 or 15 minutes.

CC#2:                 Aight.

                                                16
         Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 18 of 23




[End of call]

   43. Based on my training and experience in this investigation, I believe that CC#2 called

ALEJANDRO DEJESUS TAVAREZ to obtain twenty bricks of heroin.

   44. At approximately 12:41 PM, surveillance observed ALEJANDRO DEJESUS

TAVAREZ enter a gray Dodge Ram (hereinafter, the Gray Dodge Ram) at a location in Syracuse.

According to DMV records, the Gray Dodge Ram is registered to Alejandro D. TAVAREZ of

Syracuse, NY. Roughly one half hour later, at approximately 1:06 PM, the Gray Dodge Ram was

observed by surveillance pulling into a parking lot in Syracuse. Surveillance then observed another

vehicle (hereafter, the CC#2 Vehicle) pull into a parking spot next to the Gray Dodge Ram. During

the course of this investigation, law enforcement has repeatedly observed CC#2 operating the

CC#2 Vehicle. Approximately one minute later, the CC#2 Vehicle left the area. Shortly thereafter,

surveillance observed ALEJANDRO DEJESUS TAVAREZ exit the Gray Dodge Ram.

   45. Based on my training, experience, and knowledge of this investigation, I believe that

ALEJANDRO DEJESUS TAVAREZ met with CC#2 to conduct a heroin transaction.

   46. On October 28, 2020, at approximately 10:58 AM, an outgoing telephone call (call #5009)

was intercepted between ALEJANDRO DEJESUS TAVAREZ utilizing SUBJECT

TELEPHONE #5 and Co-Conspirator #3 (CC#3). The following is a transcript from that call:

CC#3:                 Yo.

ALEJANDRO:            What up, pa?

CC#3:                 Yo, you got more of the blue ones?

ALEJANDRO:            Uh?

CC#3:                 You got more of the blue?

ALEJANDRO:            Yo, pa that shit is the same thing as the blue.

CC#3:                 Oh, same thing?

                                                17
         Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 19 of 23




ALEJANDRO:            Yeah.

CC#3:                 Mmm. Let me get 10.

ALEJANDRO:            Give me like [Stammers] half an hour.

CC#3:                 Aight.

ALEJANDRO:            Aight.

[End of call]

   47. At approximately 11:20 AM, surveillance observed that the Gray Dodge Ram was parked

in front of a location on West Street in Auburn, NY. At approximately that time, ALEJANDRO

DEJESUS TAVAREZ exited the West Street residence and entered the Gray Dodge Ram. At

approximately 12:23 PM, surveillance observed the Gray Dodge Ram park at a location in

Syracuse, NY. At approximately 12:31 PM, surveillance observed another vehicle arrive, CC#3

exited that vehicle, and got into the front passenger seat of the Gray Dodge Ram. After a short

period, surveillance observed CC#3 exit the Gray Dodge Ram and return to his/her vehicle. Both

vehicles then left the area. Surveillance units followed the Gray Dodge Ram to a barber shop in

the Syracuse area. Surveillance then observed ALEJANDRO DEJESUS TAVAREZ exit the

Gray Dodge Ram and walk into the barber shop.

   48. Based on my training and experience in this investigation, I believe that ALEJANDRO

DEJESUS TAVAREZ met with CC#3 to sell CC#3 a quantity of heroin. When CC#3 asked in

the above-quoted call whether ALEJANDRO DEJESUS TAVAREZ had any of the “blue,”

CC#3 was referring to a particular “batch” of heroin that had been packaged in blue glassine bags.

I know from my training and experience that heroin traffickers frequently “brand” their product

by placing them in bags with particular colors or stamps.

   49. On October 30, 2020, at approximately 1:13 AM, I received a LPR notification from the

New York State Intelligence Center advising that the White Infiniti was traveling northbound on

                                               18
         Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 20 of 23




I-81 in the vicinity of Binghamton, NY. At approximately 2:42 AM, surveillance observed the

White Infiniti arrive at the East James Street Location. At approximately 2:44 AM, surveillance

observed a male exit the driver’s seat of the White Infiniti and enter the building at the East James

Street Location. Surveillance was not able to identify the male’s face during that surveillance, but

two days later, on November 1, 2020, law enforcement positively identified JAN VAZQUEZ

driving the White Infiniti. Based on my training and experience, I believe that JAN VAZQUEZ

obtained a quantity of heroin from a location in Pennsylvania, and then brought the drugs to the

DTO’s stash location at the East James Street Location.

   50. Since March 2020, the White Infiniti has been captured at least 43 times by automated

License Plate Readers (“LPR”) along Interstate 81 in the area of Binghamton, NY. The vehicle

has been observed going both northbound and southbound, in patterns that suggest nearly 30 round

trips. The trips appear to be an average stay in Syracuse between one to five days. The LPR south

of Binghamton, NY would appear the route traveled to get from Syracuse, NY to Pennsylvania.

Based on my training, experience, and knowledge of this investigation, I know that the

Pennsylvania region is a common source of supply region for narcotic traffickers operating within

the Syracuse, NY region. As referenced above, JAN VAZQUEZ has been observed in this

investigation operating the White Infiniti. Based on my training, experience, and knowledge of

this investigation, in conjunction with frequent travel patterns involving the White Infiniti to and

from Syracuse, NY, and surveillances involving the White Infiniti where the White Infiniti is

conducting narcotic transactions; I believe that JAN VAZQUEZ is using the White Infiniti to

engage in drug trafficking .

   51. On November 3, 2020, law enforcement executed federal search warrants at a number of

locations and for a number of vehicles. Among those was a specific apartment at the East James



                                                 19
         Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 21 of 23




Street Location that had been identified as used by the DTO as a possible stash location. Officers

made entry to the target apartment and found ALEJANDRO DEJESUS TAVAREZ and JAN

VAZQUEZ inside the apartment. The apartment consists of a living room with an open kitchen,

and a hallway that leads to two bedrooms. In one of the bedrooms, officers located a large-scale

heroin and fentanyl processing operation. This included approximately 900 grams of a substance

that field tested positive for the presence of fentanyl; approximately 500 grams of a substance that

field tested positive for the presence of heroin; approximately 5,300 glassine bags, each containing

a substance, a sample of which field tested positive for the presence of heroin; and approximately

6,000 loose glassine baggies each containing a substance, a sample of which field tested positive

for heroin. In the same room, officers also located multiple grinders, strainers, scales, plastic

baggies, rubber bands, seven cases of empty bags (approximately 170,000 bags), a money counter,

and a vacuum sealer. Officers also located a large sum of US currency. The room had processing

material located on two tables with two chairs, indicating that two individuals were processing the

heroin/fentanyl.

   52. Parked in front of the East James Street Residence were the Gray Dodge Ram and the

White Infiniti. Pursuant to a federal search warrant, officers searched the White Infiniti and found

a number of paperwork items in the name of JAN VAZQUEZ, such as Western Union receipts

and two Turning Stone rewards cards.

   53. Officers also executed a search warrant at an apartment on Butternut Street in Syracuse

that officers had identified as ALEXANDER TAVAREZ ESPINAL’s residence. During the

investigation, officers had regularly observed ALEXANDER TAVAREZ ESPINAL coming and

going from that location in a manner indicating that it was his residence. When officers executed

the search warrant, ALEXANDER TAVAREZ ESPINAL was not there, but a woman who



                                                20
         Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 22 of 23




identified herself as his girlfriend was present. Officers located various evidence indicating that

ALEXANDER TAVAREZ ESPINAL lived at the residence, including finding his passport, and

various receipts and mail in his name. In addition, the Honda Odyssey was parked in front of the

Butternut Street residence. As described above, ALEXANDER TAVAREZ ESPINAL has been

observed repeatedly during this investigation operating the Honda Odyssey.

   54. Officers also located on a chair in the dining room area approximately 226.1 grams of a

substance that field tested positive for fentanyl that was packaged inside baggies that were vacuum

sealed together; approximately 45.1 grams of a substance that field tested positive for fentanyl

inside loose plastic baggies; approximately 1,550 glassine envelopes marked with a blue star that

each contained a substance, a sample of which field tested positive for the presence of heroin; and

a cardboard box containing miscellaneous heroin/fentanyl processing paraphernalia, including

blenders, baggies, envelopes, strainers, stamps and rubber bands.

IV. CONCLUSION

   55. I believe the foregoing establishes probable cause to believe that defendants

ALEJANDRO DEJESUS TAVAREZ, ALEXANDER TAVAREZ ESPINAL, and JAN

VAZQUEZ conspired with each other and others to distribute and possess with intent to distribute

controlled substances, to wit: heroin, a Schedule I controlled substance, and fentanyl, a Schedule

II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 846.

I further allege that there is probable cause to believe the offense involved 400 grams or more of

fentanyl, in violation of Title 21, United States Code, Section 841(b)(1)(A), and 100 grams or more

of heroin, in violation of Title 21, United States Code, Section 841(b)(1)(B). I respectfully request

that the Court authorize the filing of this complaint so that the defendants may be charged and




                                                 21
Case 5:21-cr-00057-FJS Document 1 Filed 11/04/20 Page 23 of 23
